Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because: (1) The 1st sentence is repeats information from the title (2) The abstract is more than 150 words long (see underlined text above). Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests deleting “AND STORAGE MEDIUM” at the end.  

Allowable Subject Matter
Claims 1 – 14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Xu et al. (US 20200119864).  Xu discloses:
“A data volume report reported by a terminal device includes a data volume on one of at least two paths in a radio bearer in a duplication mode, so that signaling overheads in a data volume reporting process of the terminal device can be reduced” (Abstract);
“determining, by a terminal device, that a data volume report needs to be triggered for one of a first path and a second path that are in a radio bearer in a duplication mode, where in the duplication mode, PDCP data on the radio bearer is transmitted on a first RLC entity corresponding to the first path, and is duplicately transmitted on a second RLC entity corresponding to the second path;” ([0008]; Fig. 11); 
“when the duplication mode is activated, the data volume indicated in the data volume report includes: 
one of the first path and the second path or a sum of a data volume on the first path and a data volume on the second path” ([0043] – [0044]; wherein this means that a duplicate part is not counted);
Xu does not disclose “data volume information about the data radio bearer comprises data volume of a packet data convergence protocol protocol data unit (PDCP PDU) or a packet data convergence protocol service data unit (PDCP SDU) generated by a packet data convergence protocol (PDCP), and data volume of a PDCP PDU or a PDCP SDU issued by the PDCP to radio link control”. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to RAN traffic reporting:

Yamaguchi et al. (US 20130265979) discloses communication terminal device and data volume reporting method.
Kauranen (US 20080163309) discloses data volume reporting.
Olsson et al. (US 20060164981) discloses method for processing traffic data in a wireless communications system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632